     Case 1:20-cv-03127-SAB   ECF No. 77       filed 09/15/20   PageID.2449 Page 1 of 3



 1    JEFFREY BOSSERT CLARK
      Acting Assistant Attorney General
 2    ERIC R. WOMACK
      Assistant Director, Federal Programs Branch
 3    JOSEPH E. BORSON
      KUNTAL CHOLERA
 4    ALEXIS ECHOLS
      DENA M. ROTH
 5    Trial Attorney, Federal Programs Branch
      Virginia Bar No. 85519
 6    1100 L Street, NW
      Washington, D.C. 20005
 7    (202) 514-1944
      joseph.borson@usdoj.gov
 8
      Attorneys for Defendants
 9
10                         UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF WASHINGTON
12                                         AT YAKIMA
13    STATE OF WASHINGTON, STATE OF   NO. 1:20-cv-03127-SAB
      COLORADO, STATE OF CONNECTICUT,
14    STATE OF ILLINOIS, STATE OF
      MARYLAND, STATE OF MICHGAN,     NOTICE OF SUPPLEMENTAL
15    STATE OF MINNESOTA, STATE OF    DECLARATION
      NEVADA, STATE OF NEW MEXICO,
16    STATE OF OREGON, STATE OF RHODE
      ISLAND, STATE OF VERMONT,
17    COMMONWEALTH OF VIRGINIA, and
      STATE OF WISCONSIN,
18
                                 Plaintiffs,
19
         v.
20
      DONALD J. TRUMP, in his official capacity
21    as President of the United States of America;
      UNITED STATES OF AMERICA; LOUIS
22    DEJOY, in his official capacity as Postmaster
      General; UNITED STATES POSTAL
23    SERVICE,
24                               Defendants.
25
26
27
28

                              NOTICE OF SUPPLEMENTAL DECLARATION
     Case 1:20-cv-03127-SAB    ECF No. 77   filed 09/15/20   PageID.2450 Page 2 of 3



 1          Defendants respectfully provide notice of the supplemental declaration of Robert
 2    Cintron, to be filed in Jones v. USPS, No. 20-cv-6516 (VM) (S.D.N.Y.).              The
 3    declaration provides additional context about the July 10, 2020 “Stand-Up Talk”
 4    referenced in footnote 6 of Defendants’ Opposition to Plaintiffs’ Motion for Preliminary
 5    Injunction. See Defs.’ Opp’n to Mot. for Preliminary Inj, at 18 n.6, ECF No. 76.
 6
      Dated: September 15, 2020       Respectfully submitted,
 7
                                      JEFFREY BOSSERT CLARK
 8                                    Acting Assistant Attorney General
 9                                    ERIC R. WOMACK
                                      Assistant Director, Federal Programs Branch
10
                                      /s/ Joseph E. Borson
11                                    JOSEPH E. BORSON (Va. Bar No. 85519)
                                      KUNTAL CHOLERA
12                                    ALEXIS ECHOLS
                                      DENA M. ROTH
13                                    Trial Attorneys
                                      U.S. Department of Justice
14                                    Civil Division, Federal Programs Branch
                                      1100 L. Street, NW
15                                    Washington D.C. 20005
                                      (202) 514-1944
16                                    Joseph.Borson@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28

                              NOTICE OF SUPPLEMENTAL DECLARATION
     Case 1:20-cv-03127-SAB   ECF No. 77     filed 09/15/20   PageID.2451 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on this 15th day of September, I electronically filed the
 3    foregoing Notice of Appearance with the Clerk by using the CM/ECF system. I certify
 4    that all participants in the case are registered CM/ECF users and that service will be
 5    accomplished by the CM/ECF system.
 6
      Dated: September 15, 2020
 7
 8
                                           By: /s/ Joseph E. Borson
 9                                             Joseph E. Borson
10                                             Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              NOTICE OF SUPPLEMENTAL DECLARATION
